UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7067


ALVIN W. HALL,

                  Petitioner – Appellant,

             v.

SUPERINTENDENT DAVID MITCHELL; ALVIN KELLER, JR., Secretary,

                  Respondents – Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Bryson City. Graham C. Mullen,
Senior District Judge. (2:09-cv-00028-GCM)


Submitted:    October 20, 2009               Decided:   October 26, 2009


Before TRAXLER, Chief Judge,        NIEMEYER,     Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Alvin W. Hall, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Alvin W. Hall seeks to appeal the district court’s

order   dismissing      as     untimely         his     28     U.S.C.      § 2254    (2006)

petition, and a subsequent order denying relief on his motion

for reconsideration.           The orders are not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                  A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional    right.”            28    U.S.C.       § 2253(c)(2)         (2006).       A

prisoner     satisfies        this        standard       by        demonstrating         that

reasonable    jurists        would    find       that        any   assessment       of    the

constitutional   claims        by    the    district          court   is    debatable      or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                  We have

independently reviewed the record and conclude that Hall has not

made the requisite showing.               Accordingly, we deny a certificate

of appealability and dismiss the appeal.                       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                DISMISSED



                                            2